           Case 4:19-cv-00264-JST Document 33 Filed 11/20/19 Page 1 of 3




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
 4 Matthew L. Venezia (State Bar No. 313812)
     mvenezia@bgrfirm.com
 5 Milin Chun (State Bar No. 262674)
     mchun@bgrfirm.com
 6 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 7 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 8
   Attorneys for Plaintiff
 9 ATARI INTERACTIVE, INC.
10
                                    UNITED STATES DISTRICT COURT
11
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
13
     ATARI INTERACTIVE, INC.,,                         Case No. 4:19-cv-00264-JST
14                                                     [Related to Case Nos. 3:18-cv-03843-
                       Plaintiff,                      JST; 3:18-cv-04115; 4:18-cv-04949-
15                                                     JST; and 4:18-cv-03451-JST]
                 vs.
16
     OOSHIRTS, INC.,                                   PLAINTIFF ATARI
17                                                     INTERACTIVE, INC.’S
                       Defendant.                      SUPPLEMENTAL NOTICE OF
18                                                     PENDING ACTION REGARDING
                                                       COPYRIGHT
19
                                                       Judge: Hon. Jon S. Tigar
20
                                                       Pretrial Conf.:      July 31, 2020
21                                                     Trial Date:          August 24, 2020

22
23
24
25
26
27
28
     1376406.1                                                               Case No. 4:19-cv-00264-JST
                                    ATARI’S SUPPLEMENTAL COPYRIGHT NOTICE
           Case 4:19-cv-00264-JST Document 33 Filed 11/20/19 Page 2 of 3




 1               TO THE COURT, ALL PARTIES, AND ALL COUNSEL OF RECORD:
 2 PLEASE TAKE NOTICE THAT Atari is hereby filing the supplemental Report on
 3 the Filing or Determination of an Action or Appeal Regarding a Copyright attached
 4 hereto as Exhibit A for the Court’s submission to the Copyright Office pursuant to
 5 17 U.S.C. § 508. The supplemental notice designates the following additional
 6 registration claim numbers as being at issue in this action: PA 1-746-829, PA 1-805-
 7 830, and PA 1-805-832.
 8 DATED: November 20, 2019              BROWNE GEORGE ROSS LLP
 9                                          Keith J. Wesley
                                            Eric C. Lauritsen
10                                          Matthew L. Venezia
11                                          Milin Chun

12                                       By:        /s/ Keith J. Wesley
13                                                  Keith J. Wesley
                                         Attorneys for Plaintiff
14                                       ATARI INTERACTIVE, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1376406.1
                                               -1-                  Case No. 4:19-cv-00264-JST
                                 ATARI’S SUPPLEMENTAL NOTICE
           Case 4:19-cv-00264-JST Document 33 Filed 11/20/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2               I hereby certify that on this 20th day of November, 2019, I electronically filed
 3 the foregoing PLAINTIFF ATARI INTERACTIVE, INC.’S
 4 SUPPLEMENTAL NOTICE OF PENDING ACTION REGARDING
 5 COPYRIGHT with the Clerk of the Court using the CM/ECF system which will
 6 send notification of such filing to the following:
 7                                       SERVICE LIST
 8                         Atari Interactive, Inc. v. Ooshirts, Inc.
                    USDC, Northern District – Case No. 3:19-cv-00264-JST
 9
   Kevin R. Lussier (SBN 143821                           Attorneys for Defendant
10 Kim D. Ashley (SBN 253160)                             Ooshirts, Inc.
   Veatch Carlson, LLP
11 1055 Wilshire Boulevard, 11th Floor
   Los Angeles, California 90017
12 Tel.: 213-381-2861
   Fax: 213-383-6370
13 Email: klussier@veatchfirm.com
          kashley@veatchfirm.com
14
15
16
17
18
                                                     Andrea A. Augustine
19
20
21
22
23
24
25
26
27
28
     1376406.1
                                                    -2-                     Case No. 4:19-cv-00264-JST
                                       ATARI’S SUPPLEMENTAL NOTICE
